MILLER, Presiding Judge,
dissenting.
Countless ordinary people enter misdemeanor nolo contendere pleas every day expecting to be able to move past their mistakes and be productive members of society. I, therefore, cannot agree that Nasir is prohibited from having his criminal records restricted under OCGA § 35-3-37. Nasir is precisely the type of person whom this statute is intended to protect, and I am deeply concerned about the message this case sends to the public. The majority’s narrow reading of the statute essentially eviscerates any benefit Nasir — or any defendant in this situation — can obtain from entering a nolo contendere plea. In enacting the recent amendments to OCGA § 35-3-37, the Georgia legislature intended to expand the rights of individuals to restrict access to their criminal records so they could put their mistakes behind them and be afforded a second chance. Mosley u. Lowe, 298 Ga. 363, 365 (1) (782 SE2d 43) (2016). Importantly, in commenting on amendments to record restriction in Georgia, our *70legislature expressed the concern that criminal charges can “negatively impact many areas of life, including a person’s finances, career opportunities, domestic relations, and access to housing.” Final Report of the Senate Expungement Reform Study Committee (2013). A defendant who is considering a nolo contendere plea must now think twice before entering one. For the reasons contained herein, I respectfully dissent.
The language in OCGA § 35-3-37 (h) (2) (A) provides that access to criminal records is restricted where “all charges were dismissed or nolle prossed[.]” OCGA § 35-3-37 (h) (2) (A) (2013). This language, however, is modified by subsection (i), which provides:
After the filing of an indictment or accusation, an individual’s criminal history record information shall not be restricted if: (1) The charges were nolle prossed or otherwise dismissed because: (A) Of a plea agreement resulting in a conviction of the individual for an offense arising out of the same underlying transaction or occurrence as the conviction[.]
(Emphasis supplied.) OCGA § 35-3-37 (i) (1) (A) (2013). In construing this statute, we must read the different sections “in a consistent and harmonious manner, in the context of the entire scheme of the statute and in an attempt to gather the legislative intent from the statute as a whole.” Mooney v. Webster, 300 Ga. 283, 290 (794 SE2d 31) (2016). Moreover, we must read OCGA § 35-3-37 in a manner that does not render the language in subsection (i) surplusage. Kennedy v. Carlton, 294 Ga. 576, 578 (2) (757 SE2d 46) (2014).
When the statute is read in its entirety, I would find that it does not clearly prohibit Nasir — who entered a nolo contendere plea to a single count of misdemeanor theft and had the remaining counts nolle prossed — from obtaining relief. See The Georgia Justice Project, “Collateral Consequences of Arrests and Convictions: Policy and Law in Georgia,” Dennard & DiCarlo, at 31 (2008) (“[although framed in terms of the circumstances under which an individual’s record may not be expunged, the [statute] clearly denotes that absent these circumstances an individual is entitled to expungement[.]”).
I would find that Nasir is entitled to relief because his nolo contendere plea does not qualify as a conviction as contemplated under OCGA § 35-3-37 (i). Notably, under OCGA § 17-7-95 (c),
[e]xcept as otherwise provided by law, a plea of nolo conten-dere shall not be used against the defendant in any other court or proceedings as an admission of guilt or otherwise or *71for any purpose; and the plea shall not be deemed a plea of guilty for the purpose of effecting any civil disqualification of the defendant^]
Decided March 16, 2017
Reconsideration denied March 29, 2017
(Emphasis supplied.) A nolo contendere plea is designed to enable a defendant to avoid the harsh penalties associated with a guilty plea, and it cannot work any civil disqualification against the defendant. See Fortson v. Hopper, 242 Ga. 81, 82-83 (247 SE2d 875) (1978); OCGA § 17-7-95. Indeed, a nolo contendere plea cannot be used to establish a probation violation, impeach a witness, or revoke a license. See Bolden v. State, 275 Ga. 180 (563 SE2d 858) (2002); Pitmon v. State, 265 Ga. App. 655, 659 (2) (595 SE2d 360) (2004); Nelson v. State, 87 Ga. App. 644, 648-649 (75 SE2d 39) (1953).
Importantly, the plain language of OCGA § 17-7-95 prohibits the use of a nolo contendere plea against a defendant in any other proceeding unless otherwise provided by law, and OCGA § 35-3-37 does not expressly provide that a nolo contendere plea constitutes a conviction. Using Nasir’s plea in this manner to prevent restrictions on access to his criminal records under OCGA § 35-3-37 would effectively use the nolo contendere plea against Nasir, which OCGA § 17-7-95 (c) expressly forbids. Bolden, supra, 275 Ga. 180.
Moreover, the Supreme Court of Georgia explained that the amendments were enacted to expand the eligibility for relief, and therefore requests to restrict access to records that pre-date the amendments should nevertheless be “assessed against the expanded eligibility criteria of the amended law.” Mosley, supra, 298 Ga. at 365 (1). Thus, to find Nasir eligible for relief is consistent with the legislature’s intent to allow people who enter a nolo contendere plea under certain circumstances to be able to seek restrictions on access to their criminal records and put their mistakes behind them. Furthermore, this policy enables ordinary people to rehabilitate their backgrounds for their own purposes, including a need to obtain gainful employment. It is not difficult to reconcile the statutory provisions when we read the statute in its entirety and consider it along with the important public policy concerns our legislature has identified. I would invite the legislature and/or the Supreme Court of Georgia to revisit this issue to address the public interest. Therefore, I would find that Nasir is eligible to have his criminal records restricted under OCGA § 35-3-37.
Hamidullah Nasir, pro se.
M. Van Stephens II, Theresa A. Cox, for appellees.